Citation Nr: 1637630	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating based upon multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.

2.  Entitlement to a compensable rating for folliculitis.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 2008 to August 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the VA RO in Chicago, Illinois.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to a compensable disability rating for folliculitis is addressed in the REMAND that follows the ORDER of this decision.


FINDINGS OF FACT

1.  The Veteran has had two or more compensable service-connected disabilities for the entire period of the claim.

2.  During the entire period of the claim, the Veteran's service-connected disabilities have interfered with his normal employability.


CONCLUSION OF LAW

The criteria for a compensable rating pursuant to 38 C.F.R. § 3.324 based upon multiple, noncompensable service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whenever a Veteran has two or more separate permanent service-connected disabilities of such character to clearly interfere with normal employability, even though none of the disabilities may be of a compensable degree under VA's Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  Consideration of such benefits is predicated on the existence solely of noncompensable service-connected disabilities.  See Butts v. Brown, 5 Vet. App. 532 (1993).  As such, if a Veteran eventually receives a compensable rating, 38 C.F.R. § 3.324 is no longer for application.  See id.

The Veteran asserts entitlement to a 10 percent rating for multiple non-service connected disabilities.  Service connection is currently in effect for healed 5th metacarpal fracture of the right little finger, healed 4th metacarpal fracture of the right ring finger, Scheuermann's disease/kyphosis with isthmic spondylosis, right knee patellofemoral syndrome, left knee patellofemoral syndrome, leg length discrepancy of 1.5 centimeters, and folliculitis, each evaluated as noncompensable.  Therefore, the Veteran meets the basic criteria of multiple non-compensable service connected disabilities.  The Board must next consider whether the Veteran's service-connected disabilities are of such character so as to clearly interfere with normal employability.

The regulation does not define what is meant by "clearly interfere with normal employability."  The Veteran underwent VA examinations with respect to his disabilities in July 2012.  The Veteran indicated he had not been employed since separating from service, and each of the examiners determined that the Veteran's service-connected disabilities did not impact his ability to work.

Following a thorough review of the reports of the VA examinations, and resolving all reasonable doubt in the Veteran's favor, the Board finds his service-connected disabilities are of such character as to clearly interfere with normal employability.  At his VA hand and finger examination, the Veteran reported occasional stiffness in his service-connected right little and ring fingers; the Veteran is right hand dominant.  At his VA knee and lower leg conditions examination, the Veteran reported intermittent aching anterior knee pain daily and intermittent stiffness.  He indicated his knee pain was exacerbated by kneeling, squatting, and using stairs.  The Veteran stated that walking was unlimited by his knee condition and that he experienced increased pain after standing for one and a half hours.

While all the examiners determined the Veteran's individual disabilities did not cause functional impairment or interfere with his ability to work, the Veteran was not employed at the time of those examinations, and therefore, there was no functional impairment to report.  Based on the Veteran's statements at his examinations, which the Board finds competent and credible, it is clear that the Veteran's service-connected disabilities would cause at least some interference with normal employability.  Therefore, a 10 percent evaluation for multiple noncompensable service-connected disabilities is warranted under 38 C.F.R. § 3.324.


ORDER

A 10 percent disability evaluation for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

By way of a September 2012 rating decision, the RO granted service connection for folliculitis and assigned a noncompensable rating.  In March 2013, the Veteran expressed disagreement with the assigned rating, indicating that he believed he now met the criteria for a 10 percent rating.  The Board reasonably construes this statement as a Notice of Disagreement (NOD); however, the RO has not provided the Veteran with a Statement of the Case in response to the NOD.  Because the NOD placed this issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

The RO or the AMC should issue a Statement of a Case on the issue of entitlement to a compensable disability rating for folliculitis to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


